DETAILED ACTION
This is a first action on the merits, in response to the claims received 6/23/2020. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 6/23/2020 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7,9-11,14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al, (Wyatt), (USNO.2015/0035370).
 	As for claim 1, Wyatt discloses a battery pack for a portable radio, the battery pack comprising: a plurality of Li-Ion cells (within ref’s battery system) providing a voltage headroom above a predetermined level of a normal operating voltage of the battery pack, the voltage headroom compensating for voltage sag in normal cell discharge; and a DC-DC converter (ref’s buck-boost converter) being applied to the plurality of Li-Ion cells to manage a battery pack output voltage to a constant operating voltage that is below a total cell voltage of the plurality of cells, the voltage headroom and the constant operating voltage providing constant operational power regardless of cell discharge characteristics and under all output current conditions (par.[0120,0179,0303]).
 	As for claim 2, Wyatt discloses at least one cell in the plurality of cells provides the headroom
 	As for claim 3, Wyatt discloses battery pack operates without an internal microprocessor
 	As for claim 4, Wyatt discloses plurality of Li-Ion cells are in series and/or parallel providing an internal nominal battery pack voltage that is greater than the battery pack output voltage
 	As for claim 6, Wyatt discloses a charging contact; and a discharge blocking circuit coupled to the charging contact to prevent high voltage from being presented at the charging contact when the battery pack is not in a charger (implied in combination with converter and BCM)
 	As for claim 7, Wyatt discloses DC-DC converter of the battery pack comprises a buck converter
 	As for claim 9, Wyatt discloses DC-DC converter of the battery pack comprises a buck converter and a boost converter
 	As for claim 10, Wyatt discloses battery pack comprises: a plurality of cells that present a voltage range that extends below and above a desired output voltage (via ref’s lithium); and a DC-DC converter that comprises a buck/boost converter for increasing and decreasing cell voltage to provide the desired output voltage
 	As for claim 11, Wyatt discloses battery pack maintains a constant output voltage and constant current sourcing capability via the DC-DC converter, regardless of changing impedance of the plurality of Li-Ion cells.
 	As for claim 14, Wyatt discloses a method for managing power in a battery pack for a portable radio device, the method comprising: within the battery pack: applying a voltage supply signal from a Li-ion multi-cell battery pack (within ref’s battery system) to an input of a DC-DC converter (ref’s buck-boost converter); converting the applied voltage supply signal to a reduced voltage with same power output at an output of the DC-DC converter; comparing, using an overvoltage protection circuit, the reduced voltage to a predetermined overvoltage threshold (via ref’s BCM); and providing the reduced voltage and constant power to a supply contact (B+) of the multi-cell battery pack for supplying voltage and sourcing current to the portable radio device (par.[0003,0120,0179,0303])
 	As for claim 19, Wyatt discloses a portable radio, comprising: a radio portion providing converged communications over land mobile radio (LMR) and broadband; a battery pack (within ref’s battery system)  for powering the radio portion, the battery pack comprising: an internal cell stack of Li-Ion cells characterized by a linear output voltage curve with an internal cell stack voltage that is higher than an operational voltage of the portable radio; and a DC-DC converter applied to the an internal cell stack voltage, the DC-DC converter (ref’s buck-boost converter) converting the internal cell stack voltage to a desired DC-DC converter output voltage, the internal cell stack voltage providing headroom for operation of the DC-DC converter (par.[0003,0120,0179,0303])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5,8,12,13,15,17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated by Wyatt et al, (Wyatt), (USNO.2015/0035370) in combination with Narla, (USNO.2017/0062876)
As for claim 13, Wyatt discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a high speed current detect circuit that monitors current of the battery pack and trips at high speed in response to high currents, thereby preventing the high currents from going back into the battery pack
Narla discloses a high speed current detect circuit that monitors current of the battery pack and trips at high speed in response to high currents, thereby preventing the high currents from going back into the battery pack (par.[0018,0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Wyatt by using a high speed current detect circuit that monitors current of the battery pack and trips at high speed in response to high currents, thereby preventing the high currents from going back into the battery pack for advantages such as providing battery efficiency (par.[0031]) , as taught by Narla.
As for claim 12, Wyatt discloses the claimed invention except for a high speed current detect circuit for HAZLOC radio applications. However, these limitations are considered as intended use and thus further, using a high speed current detect circuit for HAZLOC radio applications would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application and it appears that the invention would perform without these intended use.
As for claim 5, Wyatt discloses the claimed invention except for an overvoltage protection circuit set to trip in response to faults of the DC-DC converter. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to an overvoltage protection circuit set to trip in response to faults of the DC-DC converter since it was known in the art that the use of an overvoltage protection would help reduce battery deterioration.
As for claim 8, Wyatt discloses the claimed invention except for DC-DC converter of the battery pack comprises a flyback converter. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an overvoltage protection circuit set to trip in response to faults of the DC-DC converter since it was known in the art that the use of an overvoltage protection would help reduce battery deterioration.
As for claim 15, Wyatt discloses the claimed invention except for an overvoltage threshold is set to a threshold level that prevents excessive voltage being presented to the supply contact of the battery pack. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an overvoltage threshold is set to a threshold level that prevents excessive voltage being presented to the supply contact of the battery pack since it was known in the art that the use of an overvoltage protection would help reduce battery deterioration.
 As for claim 17, Wyatt discloses the claimed invention except for turning on high current peak features at the portable radio device without throttling or turning off features. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to turn on high current peak features at the portable radio device without throttling or turning off features for advantages such as help reduce battery deterioration.
As for claims 18 and 20, Wyatt discloses the claimed invention except for portable radio is a converged device wherein high peak current application features associated with LTE are run simultaneously with LMR application features. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a portable radio as a converged device wherein high peak current application features associated with LTE are run simultaneously with LMR application features for advantages such as an overvoltage protection would help reduce battery deterioration.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859